--------------------------------------------------------------------------------

Exhibit 10.1
 
Procera Networks, Inc.
 
2007 Equity Incentive Plan
 
Approved by the Board:  October 17, 2007
Approved by the Stockholders: January 30, 2008
Termination Date: October 17,2017
 
1.
General.

 
(a)        Successor and Continuation of Prior Plans.  The Plan is intended as
the successor to and continuation of the Procera Networks, Inc. 2003 Stock
Option Plan and 2004 Stock Option Plan, as amended (the “Prior
Plans”).  Following the Effective Date, no additional stock awards shall be
granted under the Prior Plans.  Any shares remaining available for future awards
under the Prior Plans as of the Effective Date (the “Prior Plan Available
Reserve”) shall become available for issuance pursuant to Awards granted
hereunder.  From and after the Effective Date, any shares subject to outstanding
stock awards granted under the Prior Plans that expire or terminate for any
reason prior to exercise or settlement (the “Returning Shares”) shall become
available for issuance pursuant to Awards granted hereunder.  From and after the
Effective Date, all outstanding stock awards granted under the Prior Plans shall
remain subject to the terms of the Prior Plans with respect to which they were
originally granted and shares issuable under such awards shall be issued from
such Prior Plans. All Awards granted subsequent to the effective date of this
Plan shall be subject to the terms of this Plan.
 
(b)        Eligible Award Recipients.  The persons eligible to receive Awards
are Employees, Directors and Consultants.
 
(c)        Available Awards.  The Plan provides for the grant of the following
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii)
Restricted Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock
Appreciation Rights, (vi) Performance Stock Awards, (vii) Performance Cash
Awards and (viii) Other Stock Awards.
 
(d)        Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Awards as set
forth in Section 1(b), to provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate, and to provide a means
by which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Stock Awards.
 
2.
Administration.

 
(a)        Administration by Board.  The Board shall administer the Plan unless
and until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).
 
(b)        Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:
 
(i)          To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Awards; (B) when and how each Award shall be
granted; (C) what type or combination of types of Awards shall be granted; (D)
the provisions of each Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive cash or Common
Stock pursuant to an Award; and (E) the number of shares of Common Stock with
respect to which a Stock Award shall be granted to each such person.
 
(ii)         To construe and interpret the Plan and Awards granted under it, and
to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement or
in the written terms of a Performance Cash Award, in a manner and to the extent
it shall deem necessary or expedient to make the Plan or Award fully effective.
 
(iii)       To settle all controversies regarding the Plan and Awards granted
under it.
 
(iv)        To accelerate the time at which a Stock Award may first be exercised
or the time during which an Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Award stating the time at
which it may first be exercised or the time during which it will vest.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)          To effect, at any time and from time to time, with the consent of
any adversely affected Participant, (1) the reduction of the exercise price of
any outstanding Option or the strike price of any outstanding Stock Appreciation
Right; (2) the cancellation of any outstanding Option or Stock Appreciation
Right and the grant in substitution therefor of (a) a new Option or Stock
Appreciation Right under the Plan or another equity plan of the Company covering
the same or different number of shares of Common Stock, (b) a Restricted Stock
Award, (c) a Restricted Stock Unit Award, (d) an Other Stock Award, (e) cash,
and/or (f) other valuable consideration as determined by the Board in its sole
discretion; or (3) any other action that is treated as a repricing under
generally accepted accounting principles.
 
(vi)        To suspend or terminate the Plan at any time.  Suspension or
termination of the Plan shall not impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.
 
(vii)       To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring the Plan or Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 9(a) relating to Capitalization Adjustments,
stockholder approval shall be required for any amendment of the Plan that either
(i) materially increases the number of shares of Common Stock available for
issuance under the Plan, (ii) materially expands the class of individuals
eligible to receive Awards under the Plan, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be issued or purchased under the Plan, (iv)
materially extends the term of the Plan, or (v) expands the types of Awards
available for issuance under the Plan, but in each of (i) through (v) only to
the extent required by applicable law or listing requirements. Except as
provided above, rights under any Award granted before amendment of the Plan
shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the affected Participant, and (ii) such Participant
consents in writing.
 
(viii)      To submit any amendment to the Plan for stockholder approval,
including, but not limited to, material amendments to the Plan intended to
satisfy the requirements of (i) Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to Covered Employees, (ii)
Section 422 of the Code regarding Incentive Stock Options, or (iii) Rule 16b-3.
 
(ix)        To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable than previously provided in the Award
Agreement, subject to any specified limits in the Plan that are not subject to
Board discretion; provided however, that, the rights under any Award shall not
be impaired by any such amendment unless (i) the Company requests the consent of
the affected Participant, and (ii) such Participant consents in
writing.  Notwithstanding the foregoing, subject to the limitations of
applicable law, if any, and without the affected Participant’s consent, the
Board may amend the terms of any one or more Awards, or correct any clerical
errors, if necessary to maintain the qualified status of the Stock Award as an
Incentive Stock Option or to bring the Award into compliance with Section 409A
of the Code and the related guidance thereunder.
 
(x)         Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.
 
(xi)        To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.
 
 
(c)
Delegation to Committee.

 
(i)          General.  The Board may delegate some or all of the administration
of the Plan to a Committee or Committees.  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in the Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may retain the authority to concurrently
administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.
 
(ii)         Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion
of the Board, the Committee may consist solely of two or more Outside Directors,
in accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  In addition, the Board
or the Committee, in its sole discretion, may (A) delegate to a Committee who
need not be Outside Directors the authority to grant Awards to eligible persons
who are either (I) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award, or
(II) not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code, and/or (B) delegate to a Committee who need not be
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)        Delegation to Officers.  The Board may delegate to one or more
Officers the authority to do one or both of the following (i) designate Officers
and Employees of the Company or any of its Subsidiaries to be recipients of
Options (and, to the extent permitted by applicable law, other Awards) and the
terms thereof, and (ii) determine the number of shares of Common Stock to be
subject to such Stock Awards granted to such Officers and Employees; provided,
however, that the Board resolutions regarding such delegation shall specify the
total number of shares of Common Stock that may be subject to the Stock Awards
granted by such Officers and that such Officer may not grant a Stock Award to
himself or herself.  Notwithstanding anything to the contrary in this Section
2(d), the Board may not delegate to an Officer authority to determine the Fair
Market Value of the Common Stock pursuant to Section 13(x)(ii) below.
 
(e)        Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
3.
Shares Subject to the Plan.

 
(a)        Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of common stock of
the Company that may be issued pursuant to Stock Awards under the Plan shall not
exceed 5,000,000 shares of Common Stock, plus an additional number of shares in
an amount not to exceed 7,378,480, comprised of: (i) that number of shares
subject to the Prior Plan Available Reserve plus (ii) the Returning Shares (as
such shares become available from time to time).  Shares may be issued in
connection with a merger or acquisition as permitted by NASD Rule
4350(i)(1)(A)(iii) or, if applicable, NYSE Listed Company Manual Section
303A.08, or AMEX Company Guide Section 711 and such issuance shall not reduce
the number of shares available for issuance under the Plan.
 
(b)        Reversion of Shares to the Share Reserve.  If any (i) Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
for the vesting of such shares, (iii) a Stock Award is settled in cash, (iv) if
any shares of Common Stock are cancelled in accordance with the cancellation and
regrant provisions of Section 3(b)(v), then the shares of Common Stock not
issued under such Stock Award, or forfeited to or repurchased by the Company,
shall revert to and again become available for issuance under the Plan.  If any
shares subject to a Stock Award are not delivered to a Participant because such
shares are withheld for the payment of taxes or the Stock Award is exercised
through a reduction of shares subject to the Stock Award (i.e., “net exercised”)
or an appreciation distribution in respect of a Stock Appreciation right is paid
in shares of Common Stock, the number of shares subject to the Stock Award that
are not delivered to the Participant shall remain available for subsequent
issuance under the Plan.  If the exercise price of any Stock Award is satisfied
by tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of shares so tendered shall remain
available for issuance under the Plan.
 
(c)        Incentive Stock Option Limit.  Notwithstanding anything to the
contrary in this Section 3(c), subject to the provisions of Section 9(a)
relating to Capitalization Adjustments the aggregate maximum number of shares of
Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options shall be 12,378,480 shares of Common Stock immediately following the
Effective Date of the Plan.
 
(d)        Source of Shares.  The stock issuable under the Plan shall be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market.
 
4.
Eligibility.

 
(a)        Eligibility for Specific Stock Awards.  Incentive Stock Options may
be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code).  Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
 
(c)            Section 162(m) Limitation.  Subject to the provisions of Section
9(a) relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, no Employee
shall be eligible to be granted during any calendar year Stock Awards whose
value is determined by reference to an increase over an exercise or strike price
of at least one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date the Stock Award is granted covering more than 1,500,000 shares
of Common Stock.
 
(d)        Consultants.  A Consultant shall be eligible for the grant of a Stock
Award only if, at the time of grant, (i) a Form S-8 Registration Statement under
the Securities Act or a successor or similar form under the Securities Act
(“Form S-8”) is available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, because the Consultant is a
natural person, or because of any other rule governing the use of Form S-8, (ii)
such grant complies with the requirements of Rule 701 of the Securities Act, or
(iii) the Company determines that such grant will otherwise comply with the
securities laws of all relevant jurisdictions.
 
5.
Option Provisions.

 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of
Option.  If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option.  The provisions of
separate Options need not be identical; provided, however, that each Option
Agreement shall conform to (through incorporation of provisions hereof by
reference in the Option Agreement or otherwise) the substance of each of the
following provisions:
 
(a)        Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.
 
(b)        Exercise Price.  Subject to the provisions of Section 4(b) regarding
Ten Percent Stockholders, and notwithstanding anything in the Option Agreement
to the contrary, the exercise price of each Option shall be not less than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted.  Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option if
such Option is granted pursuant to an assumption or substitution for another
option in a manner consistent with the provisions of Sections 409A and 424(a) of
the Code (whether or not such options are Incentive Stock Options).
 
(c)        Consideration.  The purchase price of Common Stock acquired pursuant
to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment.  The methods of payment permitted by this Section 5(c) are:
 
(i)          by cash, check, bank draft or money order payable to the Company;
 
(ii)         pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;
 
(iii)       by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;
 
(iv)        by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other permitted payment from the Participant to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided, further, that
shares of Common Stock will no longer be outstanding under an Option and will
not be exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations;  or
 
 
 

--------------------------------------------------------------------------------

 
 
(v)          in any other form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.
 
(d)        Transferability of Options.  The Board may, in its sole discretion,
impose such limitations on the transferability of Options as the Board shall
determine.  If the Board determines that an Option will be transferable, the
Option will contain such additional terms and conditions as the Board deems
appropriate.  In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options shall
apply:
 
(i)          Restrictions on Transfer.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner that is consistent with applicable tax and securities
laws upon the Optionholder’s request.
 
(ii)        Domestic Relations Orders.  Notwithstanding the foregoing, an Option
may be transferred pursuant to a domestic relations order, provided, however,
that if an Option is an Incentive Stock Option, such Option may be deemed to be
a Nonstatutory Stock Option as a result of such transfer.
 
(iii)       Beneficiary Designation. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company and any broker designated
by the Company to effect Option exercises, designate a third party who, in the
event of the death of the Optionholder, shall thereafter be entitled to exercise
the Option.  In the absence of such a designation, the executor or administrator
of the Optionholder’s estate shall be entitled to exercise the Option.
 
(e)        Vesting of Options Generally.  The total number of shares of Common
Stock subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal.  The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.
 
(f)        Termination of Continuous Service.  Except as otherwise provided in
the applicable Option Agreement or other agreement between the Optionholder and
the Company, in the event that an Optionholder’s Continuous Service terminates
(other than for Cause or upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the date three (3) months
following the termination of the Optionholder’s Continuous Service, or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(g)        Extension of Termination Date.  An Optionholder’s Option Agreement
may provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of three (3) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements and
would not subject the Optionholder to short-swing liability under Section 16(b)
of the Exchange Act, or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.
 
(h)        Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)         Death of Optionholder.  In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death, or (ii)
the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement); or (ii) the
expiration of the term of such Option as set forth in the Option Agreement.  If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate.
 
(j)         Termination for Cause.  Except as otherwise explicitly provided in
an Optionholder’s Option Agreement, in the event that an Optionholder’s
Continuous Service is terminated for Cause, the Option shall terminate
immediately and cease to remain outstanding.
 
(k)       Non-Exempt Employees.  No Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act shall be first
exercisable for any shares of Common Stock until at least six months following
the date of grant of the Option.  The foregoing provision is intended to operate
so that any income derived by a non-exempt employee in connection with the
exercise or vesting of an Option will be exempt from his or her regular rate of
pay.
 
6.
Provisions of Stock Awards other than Options.

 
(a)        Restricted Stock Awards.  Each Restricted Stock Award Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate.  To the extent consistent with the Company’s Bylaws, at the
Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the
Board.  The terms and conditions of Restricted Stock Award Agreements may change
from time to time, and the terms and conditions of separate Restricted Stock
Award Agreements need not be identical, provided, however, that each Restricted
Stock Award Agreement shall conform to (through incorporation of the provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
 
(i)          Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company; (B) past or future services actually or to be rendered to the Company
or an Affiliate; or (C) any other form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.
 
(ii)         Vesting.  Shares of Common Stock awarded under a Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
 
(iii)       Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.
 
(iv)        Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.
 
(b)        Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall conform
to (through incorporation of the provisions hereof by reference in the agreement
or otherwise) the substance of each of the following provisions:
 
(i)           Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)         Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.
 
(iii)       Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.
 
(iv)        Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.
 
(v)          Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all the terms and conditions of the
underlying Restricted Stock Unit Award Agreement to which they relate.
 
(vi)         Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.
 
(vii)       Compliance with Section 409A of the Code.  Notwithstanding anything
to the contrary set forth herein, any Restricted Stock Unit Award granted under
the Plan that is not exempt from the requirements of Section 409A of the Code
shall contain such provisions so that such Restricted Stock Unit Award will
comply with the requirements of Section 409A of the Code.  Such restrictions, if
any, shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award.  For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.
 
(c)        Stock Appreciation Rights.  Each Stock Appreciation Right Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  Stock Appreciation Rights may be granted as stand-alone
Stock Awards or in tandem with other Stock Awards.  The terms and conditions of
Stock Appreciation Right Agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
conform to (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i)          Term.  No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.
 
(ii)         Strike Price. Each Stock Appreciation Right will be denominated in
shares of Common Stock equivalents.  Notwithstanding anything in the applicable
Stock Award Agreement to the contrary, the strike price of each Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of the Common Stock equivalents subject to the Stock Appreciation
Right on the date of grant.
 
(iii)        Calculation of Appreciation.  The appreciation distribution payable
on the exercise of a Stock Appreciation Right will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the aggregate strike price of the Common Stock equivalents being
exercised.
 
(iv)         Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.
 

 
 

--------------------------------------------------------------------------------

 
 
(v)          Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.
 
(vi)        Payment.  The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
set forth in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.
 
(vii)       Termination of Continuous Service.  In the event that a
Participant’s Continuous Service terminates (other than for Cause), the
Participant may exercise his or her Stock Appreciation Right (to the extent that
the Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service) but only within such period of time
ending on the earlier of (A) the date three (3) months following the termination
of the Participant’s Continuous Service (or such longer or shorter period
specified in the Stock Appreciation Right Agreement), or (B) the expiration of
the term of the Stock Appreciation Right as set forth in the Stock Appreciation
Right Agreement.  If, after termination of Continuous Service, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
herein or in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.
 
(viii)      Termination for Cause.  Except as explicitly provided otherwise in
an Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.
 
(ix)        Extension of Termination Date.  If the exercise of the Stock
Appreciation Right following the termination of the Participant’s Continuous
Service would either (A) be prohibited at any time solely because the issuance
of shares of Common Stock would violate the registration requirements under the
Securities Act, or (B) subject the Participant to short-swing liability under
Section 16(b) of the Exchange Act, then the Stock Appreciation Right shall
terminate on the earlier of (x) the expiration of a period of ninety (90) days
after the termination of the Participant’s Continuous Service during which the
exercise of the Stock Appreciation Right would not be in violation of such
registration requirements and would not subject the Participant to short-swing
liability under Section 16(b) of the Exchange Act, or (y) the expiration of the
term of the Stock Appreciation Right as set forth in the Stock Appreciation
Right Agreement.
 
 
(d)
Performance Awards.

 
(i)          Performance Stock Awards.  A Performance Stock Award is either a
Restricted Stock Award or Restricted Stock Unit Award that may be granted or may
vest based upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion.  The maximum Performance Stock Award that may be granted in a
calendar year to any Participant pursuant to this Section 6(d)(i) shall not
exceed the value of 750,000 shares of Common Stock (as determined at the time of
grant).  In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.
 
(ii)        Performance Cash Awards.  A Performance Cash Award is a cash award
granted pursuant to this Section 6(d)(ii) that is paid upon the attainment
during a Performance Period of certain Performance Goals.  A Performance Cash
Award may also require the completion of a specified period of Continuous
Service.  The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion.  The maximum Performance
Cash Award that may be granted to a Participant in a calendar year and made
subject to the future attainment of one or more Performance Goals shall not
exceed $1,000,000.  The Board may provide for or, subject to such terms and
conditions as the Board may specify, may permit a Participant to elect for, the
payment of any Performance Cash Award to be deferred to a specified date or
event.  The Committee may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property.  In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that Common Stock authorized
under this Plan may be used in payment of Performance Cash Awards, including
additional shares in excess of the Performance Cash Award as an inducement to
hold shares of Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)        Other Stock Awards.  Other forms of Stock Awards valued in whole or
in part by reference to, or otherwise based on, Common Stock (“Other Stock
Awards”) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6.  Such Other
Stock Awards will be subject to a written Award Agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award, and each Other Stock Award shall be subject to the terms and
conditions of the Plan. Subject to the provisions of the Plan, the Board shall
have sole and complete authority to determine the persons to whom and the time
or times at which such Other Stock Awards will be granted, the number of shares
of Common Stock (or the cash equivalent thereof) to be granted pursuant to such
Other Stock Awards and all other terms and conditions of such Other Stock
Awards.
 
7.
Covenants of the Company.

 
(a)         Availability of Shares.  During the terms of the Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Awards.
 
(b)         Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award.  If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority that counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Awards or make payments of cash or other
property in settlement of Awards unless and until such authority is obtained.  A
Participant shall not be eligible for the grant of a Stock Award or the
subsequent issuance of Common Stock pursuant to the Stock Award if such grant or
issuance would be in violation of any applicable securities laws.
 
(c)        No Obligation to Notify.  The Company shall have no duty or
obligation to any holder of an Award to advise such holder as to the time or
manner of exercising or settling such Award.  Furthermore, the Company shall
have no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised or settled.  The Company has no duty or obligation to
minimize the tax consequences of an Award to the holder of such Award.
 
8.
Miscellaneous.

 
(a)        Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Stock Awards shall constitute general funds of the Company.
 
(b)        Corporate Action Constituting Grant of Awards.  Corporate action
constituting a grant by the Company of an Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant.  If the Board determines that the terms of an Award do not
reflect the appropriate exercise, strike or purchase price on the appropriate
date of grant in accordance with the requirements of the Plan, the terms of the
Award shall be automatically corrected to reflect the appropriate price or other
terms provided for under the Plan, as determined by the Board, without the need
for consent of the Participant; provided, however, that no such correction shall
result in a direct or indirect reduction in the exercise price or strike price
of the Award.
 
(c)        Stockholder Rights.  No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to an Award unless and until (i) such Participant has
satisfied all requirements for exercise or settlement of the Award pursuant to
its terms, and (ii) the issuance of the Common Stock pursuant to such exercise
or settlement has been entered into the books and records of the Company.
 
(d)        No Employment or Other Service Rights.  Nothing in the Plan, any
Award Agreement or other instrument executed thereunder or in connection with
any Award granted pursuant to the Plan shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the Bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)        Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s) or any Board or
Committee resolutions related thereto.
 
(f)        Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the Common Stock.  The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (x) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (y) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
 
(g)        Withholding Obligations.  Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
causing the Participant to tender a cash payment; (ii)  withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; or
(v) by such other method as may be set forth in the Award Agreement.
 
(h)        Electronic Delivery.  Any reference herein to a “written” agreement
or document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
 
(i)        Deferrals.  To the extent permitted by applicable law, the Board, in
its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee.  The Board is authorized to make deferrals of Awards and determine
when, and in what annual percentages, Participants may receive payments,
including lump sum payments, following the Participant’s termination of
employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
 
(j)         Compliance with Section 409A.  To the extent that the Board
determines that any Award granted under the Plan is, or may reasonably be,
subject to Section 409A of the Code (together, with any state law of similar
effect, “Section 409A”), the Award Agreement evidencing such Award shall
incorporate the terms and conditions necessary to avoid the consequences
described in Section 409A(a)(1).  To the extent applicable and permitted by law,
the Plan and Award Agreements shall be interpreted in accordance with Section
409A and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued or amended after the Effective Date.
 
(i)           Notwithstanding any provision of the Plan to the contrary, in the
event that following the Effective Date the Board determines that any Award is,
or may reasonably be, subject to Section 409A and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Effective Date), the Board may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (1) exempt
the Award from Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (2) comply with the requirements
of Section 409A and related Department of Treasury guidance.
 

 
 

--------------------------------------------------------------------------------

 
 
(ii)         In addition, and except as otherwise set forth in the applicable
Award Agreement, if the Company determines that any Award granted under this
Plan constitutes, or may reasonably constitute, “deferred compensation” under
Section 409A and the Participant is a “specified employee” of the Company at the
relevant date, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the time at which cash
payments shall be paid, or shares of Common Stock issued, to such Participant
shall be automatically delayed as follows:  on the earlier to occur of (1) the
date that is six months and one day after the date of termination of the
Participant’s Continuous Service or (2) the date of the Participant’s death
(such earlier date, the “Delayed Initial Payment Date”), the Company shall (A)
pay to the Participant a lump sum amount equal to the sum of the cash payments,
and issue to the Participant that number of shares of Common Stock, that the
Participant would otherwise have received through the Delayed Initial Payment
Date if such issuance or payment had not been delayed pursuant to this Section
8(j), in each case, without liability to the Participant for interest during
such period of delay, and (B) commence paying or issuing the balance of the
amounts due under the Award in accordance with the applicable schedules set
forth in the Award Agreement.
 
(k)        Notwithstanding anything to the contrary contained herein, neither
the Company nor any of its Affiliates shall not be responsible for, or required
to reimburse or otherwise make any participant whole for, any tax or penalty
imposed on, or losses incurred by, any Participant that arises in connection
with the potential or actual application of Section 409A to any Award granted
hereunder.
 
9.
Adjustments upon Changes in Common Stock; Other Corporate Events.

 
(a)        Capitalization Adjustments.  In the event of a Capitalization
Adjustment, in order to prevent diminution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, the Board shall
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to the Plan pursuant to Section 3(a); (ii) the class(es)
and maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 3(c); (iii) the class(es) and
maximum number of securities that may be awarded to any person pursuant to
Section 4(c) and 6(d)(i); and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Awards.  The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.
 
(b)        Dissolution or Liquidation.  Except as otherwise provided in a Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) shall terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights may be repurchased by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.  All other Awards
that are not Stock Awards shall be treated in accordance with the applicable
Award Agreements.
 
(c)        Corporate Transaction.   The following provisions shall apply to
Awards in the event of a Corporate Transaction unless otherwise provided in the
Award Agreement or any other applicable written agreement between the Company or
any Affiliate and the holder of the Award, or unless otherwise expressly
provided by the Board at the time of grant of an Award.  Except as otherwise
stated in the Award Agreement, in the event of a Corporate Transaction, then,
notwithstanding any other provision of the Plan, the Board shall take one or
more of the following actions with respect to Awards, contingent upon the
closing or completion of the Corporate Transaction:
 
(i)          arrange for the surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) to assume or continue
the Award or to substitute a similar award for the Award (including, but not
limited to, an award to acquire the same consideration paid to the stockholders
of the Company pursuant to the Corporate Transaction);
 
(ii)         arrange for the assignment of any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to the
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           accelerate the vesting of the Award (and, if applicable, the
time at which the Award may be exercised or settled) to a date prior to the
effective time of such Corporate Transaction as the Board shall determine (or,
if the Board shall not determine such a date, to the date that is five (5) days
prior to the effective date of the Corporate Transaction), with such Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction;
 
(iv)           arrange for the lapse of any reacquisition or repurchase rights
held by the Company with respect to the Award;
 
(v)           cancel or arrange for the cancellation of the Award, to the extent
not vested or not exercised or settled prior to the effective time of the
Corporate Transaction, in exchange for such cash consideration, if any, as the
Board, in its sole discretion, may consider appropriate; and
 
(vi)           the payment, in such form as may be determined by the Board equal
to the excess, if any, of (A) the value of the property the holder of the Award
would have received upon the exercise or settlement of the Award, over (B) any
exercise or purchase price payable by such holder in connection with such
exercise or settlement.
 
The Board need not take the same action with respect to all Awards or with
respect to all Participants.
 
(d)        Change in Control.  An Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Award Agreement for such Award or as may be provided in
any applicable written agreement between the Company or any Affiliate and the
Participant.  An Award may vest as to all or any portion of the cash or shares
subject to the Award (i) immediately upon the occurrence of a Change in Control,
whether or not such Award is assumed, continued, or substituted by a surviving
or acquiring entity in the Change in Control, or (ii) in the event a
Participant’s Continuous Service is terminated, actually or constructively,
within a designated period following the occurrence of a Change in Control.  In
the absence of such provisions, no such acceleration shall occur.
 
10.
Termination or Suspension of the Plan.

 
(a)        Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless terminated sooner, the Plan shall terminate on the day before the
tenth (10th) anniversary of the earlier of (i) the date the Plan is adopted by
the Board, or (ii) the date the Plan is approved by the stockholders of the
Company.  No Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.
 
(b)        No Impairment of Rights.  Suspension or termination of the Plan shall
not impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.
 
11.
Effective Date of Plan.

 
The Plan shall become effective on the date it is first approved by the Board,
but no Stock Award shall be exercised (or, in the case of a Restricted Stock
Award, Restricted Stock Unit Award, Performance Stock Award, or Other Stock
Award shall be granted and no Performance Cash Award shall be settled) unless
and until the Plan has been approved by the Stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.
 
12.
Choice of Law.

 
The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
 
13.
Definitions.

 
As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
 
(a)        “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act.  The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
 
(b)        “Annual Meeting” means the annual meeting of the stockholders of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)        “Award” means a Stock Award or a Performance Cash Award.
 
(d)        “Award Agreement” means a Stock Award Agreement or the written terms
of a Performance Cash Award. Each Award Agreement shall be subject to the terms
and conditions of the Plan.
 
(e)        “Board” means the Board of Directors of the Company.
 
(f)         “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without the receipt of consideration” by the Company.
 
(g)         “Cause” means with respect to a Participant, the occurrence of any
of the following events:  (i) such Participant’s commission of any felony or any
crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company; (iii)
such Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv)  such Participant’s unauthorized use or disclosure of the
Company’s confidential information or trade secrets; or (v) such Participant’s
gross misconduct. The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause shall be made by the
Company in its sole discretion.  Any determination by the Company that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Awards held by such Participant shall have no effect
upon any determination of the rights or obligations of the Company or such
Participant for any other purpose.
 
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Cause (or any analogous term) in an individual written agreement
between the Company or any Affiliate and the Participant shall supersede the
foregoing definition with respect to Awards subject to such agreement; provided,
however, that if no definition of Cause or any analogous term is set forth in
such an individual written agreement, the foregoing definition shall apply.
 


 
(h)        “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:
 
(i)           any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
 
(ii)         there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; or
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)        there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition.
 
For avoidance of doubt, the term Change in Control shall not include a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.
 
Notwithstanding the foregoing or any other provision of the Plan, the definition
of Change in Control (or any analogous term) in an individual written agreement
between the Company or any Affiliate and the Participant shall supersede the
foregoing definition with respect to Awards subject to such agreement; provided,
however, that if no definition of Change in Control or any analogous term is set
forth in such an individual written agreement, the foregoing definition shall
apply.
 
(i)         “Code” means the Internal Revenue Code of 1986, as amended.
 
(j)         “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).
 
(k)        “Common Stock” means the common stock of the Company.
 
(l)         “Company” means Procera Networks, Inc., a Nevada corporation.
 
(m)       “Consultant” means any person, including an advisor, who is (i)
engaged by the Company or an Affiliate to render consulting or advisory services
and is compensated for such services, or (ii) serving as a member of the board
of directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.
 
(n)        “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not, by itself,
terminate a Participant’s Continuous Service; provided, however, if the Entity
for which a Participant is rendering services ceases to qualify as an
“Affiliate,” as determined by the Board in its sole discretion, such
Participant’s Continuous Service shall be considered to have terminated on the
date such Entity ceases to qualify as an Affiliate.  To the extent a
Participant, upon a change in capacity of service, ceases to provide service at
a rate of more than 20% of his or her rate of service (immediately prior to the
change in capacity), such Participant may be deemed to have suffered a
termination of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of: (i) any leave of absence approved by the Board of the chief executive
officer of the Company, including sick leave, military leave or any other
personal leave; or (ii) transfers between the Company, an Affiliate, or their
successors.  Notwithstanding the foregoing, and except as otherwise required by
applicable law or as otherwise determined by the Company, a leave of absence
shall be treated as Continuous Service for purposes of vesting in a Stock Award
only to such extent as may be provided in the Company’s leave of absence policy,
in the written terms of any leave of absence agreement or policy applicable to
the Participant, or as otherwise required by law.
 
(o)         “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:
 
(i)          the consummation of a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;
 
(ii)         the consummation of a sale or other disposition of at least ninety
percent (90%) of the outstanding securities of the Company;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)       the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
 
(iv)        the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.
 
(p)        “Covered Employee” shall have the meaning provided in Section
162(m)(3) of the Code and the regulations promulgated thereunder.
 
(q)        “Director” means a member of the Board.
 
(r)        “Disability” means, with respect to a Participant,  the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.
 
(s)        “Effective Date” means the effective date of the Plan as set forth in
Section 11.
 
(t)         “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.
 
(u)        “Entity” means a corporation, partnership, limited liability company
or other entity.
 
(v)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(w)        “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.
 
(x)        “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the mean
between the bid and asked prices for the Common Stock on the last preceding date
for which such quotation exists.
 
(ii)         In the absence of such markets for the Common Stock or if the Board
otherwise determines that value derived pursuant to the foregoing methods does
not accurately reflect the value of the Common Stock, the Fair Market Value
shall be determined by the Board in good faith and in a manner that complies
with Section 409A of the Code.
 
(y)        “Incentive Stock Option” means an Option which qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(z)        “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
 
 

--------------------------------------------------------------------------------

 
 
(aa)      “Nonstatutory Stock Option” means an Option that does not qualify as
an Incentive Stock Option.
 
(bb)      “Officer” means any person designated by the Company as an officer;
provided, however, that at any time that any class of the equity securities of
the Company is registered pursuant to Section 12 of the Exchange Act, “Officer”
shall mean a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(cc)       “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.
 
(dd)      “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant.  Each
Option Agreement shall be subject to the terms and conditions of the Plan.
 
(ee)       “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.
 
(ff)        “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).
 
(gg)      “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
 
(hh)      “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
 
(ii)        “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
 
(jj)        “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, on a U.S.
generally accepted accounting standards or non-generally accepted accounting
standards basis, the following: (i) earnings per share; (ii) earnings before
interest, taxes and depreciation; (iii) earnings before interest, taxes,
depreciation and amortization (EBITDA); (iv) total stockholder return; (v)
return on equity; (vi) return on assets, investment, or capital employed; (vii)
operating margin; (viii) gross margin; (ix) operating income; (x) net income
(before or after taxes); (xi) net operating income; (xii) net operating income
after tax; (xiii) pre- and after-tax income; (xiv) pre-tax profit; (xv)
operating cash flow; (xvi) sales or revenue targets; (xvii) orders and revenue;
(xviii) increases in revenue or product revenue; (xix) expenses and cost
reduction goals; (xx) improvement in or attainment of expense levels; (xxi)
improvement in or attainment of working capital levels; (xxii) economic value
added (or an equivalent metric); (xxiii) market share; (xxiv) cash flow; (xxv)
cash flow per share; (xxvi) share price performance; (xxvii) debt reduction;
(xxviii) implementation or completion of projects or processes; (xxix) customer
satisfaction; (xxx) stockholders’ equity; (xxxi) quality measures; and (xxxii)
to the extent that a Stock Award is not intended to comply with Section 162(m)
of the Code, other measures of performance selected by the Board.  Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Award
Agreement.  The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.
 
(kk)     “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board for the Performance Period based upon the
satisfaction of the Performance Criteria.  Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices.  At the time of the grant of any Award, the Board is
authorized to determine whether, when calculating the attainment of Performance
Goals for a Performance Period: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; and (v) to exclude the effects of
any “extraordinary items” as determined under generally accepted accounting
principles.  In addition, the Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals.
 
 
 

--------------------------------------------------------------------------------

 
 
(ll)        “Performance Period” means one or more periods of time, which may be
of varying and overlapping duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance Stock
Award or a Performance Cash Award.
 
(mm)    “Performance Stock Award” means a Restricted Stock Award or Restricted
Stock Unit Award which is granted pursuant to the terms and conditions of
Section 6(d)(i).
 
(nn)      “Plan” means this Procera Networks, Inc. 2007 Equity Incentive Plan.
 
(oo)       “Prior Plans” means the Company’s 2003 Stock Option Plan and 2004
Stock Option Plan, as in effect immediately prior to the Effective Date.
 
(pp)      “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).
 
(qq)      “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
 
(rr)      “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of Section
6(b).
 
(ss)      “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.
 
(tt)       “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
 
(uu)     “Securities Act” means the Securities Act of 1933, as amended.
 
(vv)       “Stock Appreciation Right” means a right to receive the appreciation
on Common Stock that is granted pursuant to the terms and conditions of Section
6(c).
 
(ww)     “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant.  Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
 
(xx)       “Stock Award” means any right to receive Common Stock granted under
the Plan, including an Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award, or Other Stock
Award.
 
(yy)      “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.
 
(zz)      “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .
 
(aaa)     “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.
 
 

--------------------------------------------------------------------------------